88 F.3d 1278
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PETER E. REID STEVEDORING, INC., et al., Petitioners,v.UNITED STATES DEPARTMENT OF LABOR, et al., Respondents.
No. 95-1506.
United States Court of Appeals, District of Columbia Circuit.
May 21, 1996.

Before:  SILBERMAN, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of an order of the United States Department of Labor, and was briefed and argued by counsel.   While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.   See D.C.Cir.R. 36(b) (January 1, 1994).   On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the petition for review of the order of the United States Department of Labor is hereby denied.   Petitioners present two challenges to a decision of an "Industry Committee"--established pursuant to the Fair Labor Standards Act, 29 U.S.C. § 205--increasing the minimum wage from $3.50 to $3.75 for the stevedoring industry in American Samoa.   As to petitioners' claim that there was an insufficient evidentiary basis for the increase, we disagree especially in light of the statutory policy leaning in favor of increasing the minimum wage to the mainland rate.   See § 208.  (Petitioners' entire written submissions to the Committee consisted of two written pages.)   We do not think the fact that the Committee's decisions are unreviewable by the Department of Labor results in a delegation of legislative power to private persons violating the Due Process Clause of the Fifth Amendment.   The Committee's members are clearly governmental officials.  Cf. Lebron v. National R.R. Passenger Corp., 115 S.Ct. 961, 972-74 (1995).   Nor does the degree of the Committee's institutional bias rise to the level of rendering its decisions unconstitutional.   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 41(a)(1) (January 1, 1994).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.